OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                    AUSTIN
  OROVER      SELLERS
   Asmr~rr
         GMIRAL




am. Raymond L. Rillm~I
~b~Lrsmn, Tems State PRrks Board
Austin, Texes
Denr   SLrt             Attentlont   Mr. E. B. CsPiade

                               Opinion No. O-7120
                        Ret   Icxtensfonof Llen by Stste
                              Parka Board on Palo Duro
                              CenYOn State P8rk


            "The Texas State Perks Boa
       oP retaining these lends in
       In brief meds ths follwlng
       Trust Conp~nyt




                                              opwon   from you
                                             tnte Parka Boenl
                                             mob sn extsnalon

                                        ha, may we ml1 your
                              cle No. 607Ob under the authority
                              ume, the orlginsl indebtedness was
                              r the authority of uhlch said
                               ess would be revised and extended.
            "It it la found t&t the Texes State Perks
       Board has the authority to enter into ths cantract
       revising end extending the origins1 tndebtadneas,
8~.     myaaad        I,. Dlllnrd - .PBgc 2




       then C(UI the %x&e 3Lete Parks Boati subjsot to the
       iadobtednesi, as revlaed aud erteadad, t;ha 120 amw
       nlesrted from the original LndrbtednessY The aum or
       $1,200.00 vaa paid to the ll.mt ll~n holder8 to ob-
       tain the release. and this w&8 a dm8tlon by the
       Cmrue           Trwt   Cotqwmy and Fped A. Itmay."
                 In   MSVOF   t0   YOUX’ fiF6t   QU88tiOL4,   it    i8   t&U   O@lkhU     Of
tfiir officethat tha State Pttrka BOW% Ma the authority to clcaept
l redwtlon In prtioipkl and intorest  and an extcn8lon oi due &ate
of indebtednear and lien as Lt XMW ucista u9on aal% laad and the
~curwa theFnfFoul.
          Tb818nd herelnvm~                        wd untler rutharity           of Penate
Bill 532 (Art. %ii'Ob,V.A.C.S.               . Ssotlano 3 urd 4 provider
                                            p"""
             *bee. 3. Plrojwttt~l.uW~& ta woor%u~ce vith
        th%r lav 8re hereby declared to be *elf-llquld8tlag In
        ahamater8nppo*teQby    uher&$ssotherthanby   tamtlon.

             %a.   4. lwihiBgh6relB   8hell be aak8tmed 8~8
        oreat%ng a debt or btadLag the State of Tru8 in rry
       WY   aCOpt PI to tb0            PlsdgS oi th8 FOPULUbl 68 hl'Oein-
        befor. 88% forth:

                 It 18 our OpiBhtI tNt so long a8 the llea oc iad8btedn8B8
 ia   not      %XkUreCr8Odia either qu8lity Or aSOUAt, (UIWt63miolk Vouhl be
 atthoriwd under Art. 607Ob, euthoririqg purohane of tlm land in
 qtl8StfOB.
          Ths title to the &ilWlin que8titvihe8 9B8S18d to ttxhlAW
 -8t8 in the Stete Parka Bourd, subject to be biVtl8teb upon foFe-
 alo8ure.oP exiclting Uen.  T&W 93'0Vi81OlI
                                          IB Art. &HOb, 1irmitiSQ
 pu~~hnsc to tuo yesm tro?a date of bill, wo&l not prevent 8x-
 tenalon of lien dU8 date bnd reduolq 0f~pFiBelQe~ and lnter%8t by
 lien holders. The Ttmtks Btate Pa%?lCa
                                      Baa* would b8 th8 pmper
 Party to enter into such ngretmmt  u8 the pIlrty pciorrily llabla
 to psy enld lndebtednesa out of the 1ccszit4
                                          , revenues snd incow r6-
 Ceived from the land in que6tlou.

                As ta vhether or not the l2@ OCMB                  m2eamd      fmrp the